DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered. The supplemental response filed April 11, 2022 does not include any arguments.

In response to argument’s argument on page 7 of the response filed March 17, 2022 that a person of ordinary skill in the art would have understood that in paragraph [0039], that index i of ei corresponds to the index i2 of W2(i2), the written description requirement of 35 USC 112(a) or 35 USC 112 (pre-AIA ), this argument is moot in view of the amendment to claims 26, 33 and 40 in the supplemental response filed April 11, 2022.

In response to applicant’s argument on page 7 of the response filed March 17, 2022 regarding W0(i0), the argument is persuasive and the rejection is withdrawn. 

In response to applicant’s argument on page 8 of the response filed March 17, 2022 that a POSITA would have known that the elements of a matrix can include matrices, the Examiner is not asserting that a matrix can’t include matrices. However, using the term “matrices” for W0(i0), W1(i1) and W2(i2) in the detailed specification while using the term “elements” for W0(i0), W1(i1) and W2(i2) in the claims renders the claims inconsistent with the specification since “elements” in the claims are not limited to “matrices.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26, 27, 29-33, 36-40 and 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claims 26, 33 and 40, the recitation of “elements” (as corresponding to W0(i0), W1(i1) and W2(i2) in the detailed description) and the first – third “matrices” (see claim 26, lines 14-18; claim 33, lines 13-17; and claim 40, lines 12-16) is inconsistent with terms in the detailed description. (See MPEP 2173.03) In the detailed description, the term “matrices” refers to W0(i0), W1(i1) and W2(i2) whereas the first-third “matrices” in the respective claims appear to correspond to X(i1) in paragraph [0038], vectors/matrix having Y in paragraphs [0039]-[0040] and DFT/non-DFT vectors in paragraphs [0041]-[0042], respectively. Using the term “matrices” to refer to one aspect in the detailed description and to another aspect in the claims is confusing.
With regard to claims 29, 36 and 43, it is unclear how “the first index of the first matrix” and “the second index of the second matrix” in the respective claims relate to or differ from “a first index applied to the first matrix” and “a second index applied to the second matrix” in claim 26, lines 15-17; claim 33, lines 14-16; and claim 40, lines 13-15. The Examiner suggests using replacing “of” in claims 29, 36 and 43 with “applied to” to be consistent with the respective dependent claims.
Claim 29 recites the limitation “the third index of the third matrix” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “the third index of the third matrix” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation “the third index of the third matrix” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 46, it is unclear how “performing beamforming…” on lines 2-4 differs from or relates to the separate precoding and transmitting steps in claim 40, lines 24 and 24, respectively. For example, does the precoding step comprise performing step and the transmitting step comprise the performing step? It doesn’t make sense for the two separate steps of claim 40 (see claim 46, lines 1-2) to further comprise the recited single performing step of claim 46.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633